DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 10/19/2022 is acknowledged.  Consequently, claims 1-4 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,887,757.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims and claims recited in patent `757 substantially claim similar limitation with one exception.  The patent additionally claims a safety dashboard for overseeing and preventing inappropriate content on the client devices.  It would have been obvious at the time of the invention to have modified the current application to add a safety dashboard to oversee and prevent any inappropriate content on the client devices, thus providing safe usage for the client devices to function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprigg (US Patent Pub. 201300178096, referred to hereinafter as Sprigg).
Claim 1:	Sprigg discloses a system for enabling a server device to control at least one client device (abstract) the system comprising, one or more associated client devices electronically connected to a wireless communication network, each client device having capabilities of operation and a control application loaded thereon (figures 3-4), a server device connected to the wireless communication network and having a control application loaded (figure 4) thereon, the server device comprising: a user communication interface configured for direct bi-directional communication with the one or more associated client devices via the wireless communication network (0019-0025) and an integrated display configured to display a user interface (figure 3, element 10), a processing engine having a control application portal which is configured to: receive an input from the server device control application for the one or more associated client devices and initiate direct communication between the control application of the server device and the control application on each of the one or more associated client devices, wherein, once communication is initiated, the control application of the server device allows the server device to control capabilities of operation of the one or more associated client devices (0026-0041).
Claim 2:	Sprigg disclose capabilities of operation of the one or more client devices comprise applications, settings, access, and restrictions (0043-0052).
Claim 3:	Sprigg disclose generate and receive user and usage reports from each of the one or more client devices that indicates use of an application or device feature by client device, generate and receive a device usage report for each of the one or more client devices, enable a display or printout of the device usage report for one or more associated client devices and grant access to allowed applications, websites, and content based on configurations within the settings (0041-0054).
Claim 4:	Sprigg disclose the control application portal is further configured to receive usage report from the one or more associated client devices, the usage report indicating one or more of the following with date and time stamps and duration: Internet history; Web sites and URLs visited; Web sites and URLs attempted but disallowed; Content viewed for contacts, books, files, images, videos, applications, audio, or other multimedia format; Rewards earned for completing requirements and expectations; and Scores achieved and rewards earned for performing activities and tasks, achieving a pre-defined score, and performing for a specified time limit (0041-0046 internet history as well as web sites visited).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campen (20040198335) refers to a system and method for remotely controlling functional aspects of a wireless device. An administrator may create control parameters regarding use of a remote wireless device. Upon transmission from the administrator, the control parameters may be received by a recipient wireless device. The wireless device of the present invention may include a program of instructions controlling the operation of the wireless device. When control parameters are received from an administrator, the control parameters may be integrated within the program of instructions such that the recipient wireless device operates according to the control parameters.
Cai (US Patent 20110078767) refers to providing usage control of communication services within an end user device. A system in the network receives input from a controlling party defining usage restrictions for the end user device. The system then generates a usage control profile, and transmits the usage control profile to the end user device. The end user device then monitors activities in the device to identify a communication attempt (e.g., an incoming voice call). When a communication attempt is identified, the end user device processes the usage control profile to determine whether the communication attempt is authorized, and allows the communication attempt to continue if the attempt is authorized. If the attempt is not authorized, then the end user device blocks the communication attempt.
Prisser (9560053) refers to device may receive a first indication that a user device connected to a first network device associated with a first network, the first indication including a hardware identifier associated with the user device; identify a policy set associated with the hardware identifier; and output the policy set to the first network device. The outputting may cause the first network device to filter traffic, transmitted via the first network device and destined for the user device, in accordance with the policy set. The device may receive a second indication that the user device has connected to a second network device associated with a second network; and output the policy set to the second network device. The outputting may cause the second network device to filter traffic, transmitted via the second network device and destined for the user device, in accordance with the policy set.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649